Citation Nr: 1727837	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  08-12 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for right hammertoes.

2. Entitlement to an initial compensable rating for status post right ankle fracture prior to June 8, 2010.

3. Entitlement to an initial rating in excess of 10 percent for status post right ankle fracture after June 8, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and her sisters


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1986 to August 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia. 

In February 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

By way of history, this appeal was previously before the Board in April 2013, July 2014, and May 2016. Pertinent to the issues here, in April 2013, the Board denied the Veteran's claim for an initial compensable rating for right hammertoes and remanded the other issues for additional development. The Veteran appealed the portion of the April 2013 Board decision denying her claim for an initial compensable rating for right hammertoes to the U.S. Court of Appeals for Veterans Claims (Court or CAVC). In July 2013, the Court granted the Joint Motion for Partial Remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion. When the case was returned to the Board in July 2014, the Board issued another decision denying an initial compensable rating for right hammer toes, and remanding the issue of entitlement to higher initial staged ratings for the right ankle. The Veteran again appealed to the Court, and in an October 2015 Memorandum Decision, the Court vacated the Board's decision on the issue of entitlement to a compensable rating for right hammertoes throughout the entire appeal period. The case returned to the Board in May 2016 at which time the Board remanded the issues of entitlement to a compensable rating for right hammertoes and entitlement to higher initial staged ratings for the right ankle for additional development. The case has now been returned to the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The issues of entitlement to an initial compensable rating for status post right ankle fracture prior to June 8, 2010, and in excess of 10 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's right hammer toes have been manifested by subjective complaints of pain, swelling, weakness, stiffness, fatigability, and lack of endurance. The Veteran's right hammer toes are manifested by painful motion. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating, but not higher, for right hammer toes have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5282 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In light of the Board's favorable decision to an initial 10 percent rating for right hammer toes, the highest schedular rating under Diagnostic Code 5282, no discussion of VA's duties to notify and assist is necessary for this issue. 

II.  Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2016). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when assigning disability ratings. 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2016). The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups. DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss. Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion. However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance. 38 C.F.R. §§ 4.40, 4.45 (2016). Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016). Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present. Burton v. Shinseki, 25 Vet. App. 1 (2011).

III. Hammer Toes

Factual Background

The Veteran filed her claim for service connection for hammertoes in May 2006. In July 2006 the Veteran underwent a VA examination. At that time she indicated that she had been experiencing hammertoes for approximately seven years with pain occurring once monthly and lasting for up to one hour. The Veteran described the pain as sharp and burning in nature. On a scale of 1 to 10 (10 being the worst pain), the Veteran described her level of pain as being at 8 or 9. The pain could be elicited by physical activity and was relieved by rest and medication pain relievers. The Veteran was diagnosed with hammertoes on the right foot at toes 2 and 3. 

The Veteran was service connected for right hammertoes in October 2006. In June 2010, the Veteran underwent another VA examination. The Veteran reported pain that was at 9 out of 10, weakness, stiffness, fatigability, and lack of endurance. The Veteran indicated that she had dull pain at rest and could stand for one hour. She indicated that flare-ups were severe and typically occurred on rainy days. She further indicated that prolonged standing and walking were aggravating factors. The examiner noted that range of motion testing did not reveal foot pain or painful motion.

The Veteran underwent a third VA examination in February 2011 during which she stated that she complained of weakness, stiffness, fatigability, and lack of endurance in her right foot. She stated that she experienced an average of 2-3 flare-ups of her toe pain per week with each flare-up lasting 1-2 days. The Veteran indicated that when having a flare-up, she has to stay home and limit her walking to necessary activities. The examiner noted mild hammertoe deformity in toes 2 and 3 of the right foot with tenderness to palpation over toes 2 and 3. Tenderness to palpation on the plantar surface of the foot was also noted.  

As mentioned in the introduction, in April 2013 and July 2014, the Board denied the Veteran's claim for a compensable initial rating for right foot hammertoes. In an October 2015 Memorandum Decision the Court vacated the Board's July 2014 decision in part because the Court found that the Board had not provided adequate reasons or bases for its denial of the Veteran's claim. In particular, the Board also found that the Board had not given adequate consideration to the Veteran's claims of subjective pain. 

Analysis

The Veteran has been granted an initial 0 percent rating for hammertoes of the right foot pursuant to Diagnostic Code 5282. Under Diagnostic Code 5282, a 0 percent rating is warranted for hammertoe affecting single toes. Hammertoe involving all toes, unilateral, without clawfoot, warrants a 10 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2016). 

The evidence shows that the Veteran has at most, two hammertoes in her right foot, three toes short of the requirement for a higher 10 percent rating. However, the Board has considered that the Veteran has complained of pain in her toes and forefoot during the course of the appeal. Moreover, VA examiners have indicated some objective evidence of pain and all have noted the Veteran's complaints of weakness, stiffness, and fatigability. The criteria under Diagnostic Code 5282 allow for a 10 percent rating for all toes hammer. As two of the five toes are shown to be hammer toes and the remaining toes are affected, the Board finds that the criteria for increased rating are met and in light of the Veteran's complaints and objective findings on examination, the Board will resolve all reasonable doubt in favor of the Veteran and find that the criteria for higher, initial 10 percent ratings under Diagnostic Code 5282 are more nearly approximated for the right foot. 

This is the highest schedular rating under Diagnostic Code 5282. Further there is no other diagnostic code pertaining to the feet that would more accurately reflect the severity of the Veteran's service-connected hammertoes disabilities than Diagnostic Code 5282.

Resolving reasonable doubt in favor of the Veteran, the Board finds that 10 percent ratings are warranted for each foot for hammer toes. The preponderance of the evidence is against the assignment of any higher rating. 38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial 10 percent rating, but not higher, for right foot hammertoes is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran was last provided a VA examination in conjunction with her service-connected status post right ankle fracture in August 2015, which is fairly recent and contemporaneous in time. The Veteran was also provided an addendum opinion to the August 2015 VA examination report in January 2017. Nonetheless, subsequent to the August 2015 VA ankle examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion. As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claims.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated treatment records.

2. After all records and/or responses received from the each contacted entity have been associated with the claims file, schedule the Veteran for an appropriate VA examination so as to determine the level of impairment due to her service-connected right ankle condition.

The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination. The examiner should note in the examination report that the claims folder and the Remand have been reviewed.

All studies and tests needed to ascertain the status of the service-connected right ankle condition, to include all indicated tests and studies to include x-ray studies and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected right ankle condition on her activities of daily living.

In particular, the examiner should describe what types of activities would be limited because of the service-connected right ankle condition and what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

The examiner should describe, in degrees of excursion, active and passive ranges of motion for the right ankle and left ankle, as well as on weight-bearing and non-weight bearing, demonstrated on examination; and this description should be expressed in terms of the degrees of extension and flexion.

The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right ankle condition.

With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether the pain is visibly manifested on movement of the right ankle; and if so, at what point (expressed in term of degrees, if feasible) such pain is elicited during such testing.

The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

If the severity of the manifestations for the right ankle cannot be quantified, the examiner should state so.

The examiner is requested to express an opinion, with respect to the right ankle, as to the following: (1) whether pain limits functional ability during flare-ups, or when such joint is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare ups; and (2) whether as result of the right ankle condition, the Veteran exhibits any weakened movement, excess fatigability or incoordination; and such determinations should be expressed in terms of the additional loss of range of motion resulting.

The examiner is requested to identify the presence, or absence of ankylosis of the right ankle. If the presence of ankylosis is identified in any of the specified joints, this determination should be expressed in terms of whether the ankylosis is favorable or unfavorable.

Complete, clearly-stated rationale for the conclusions reached must be provided

3. After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the remaining issues on appeal. If any benefits sought remained denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond. The case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


